             Case 1:20-cv-00348-SAB Document 10 Filed 05/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   JEHU HAND,                                         Case No. 1:20-cv-00348-SAB-HC

11                 Petitioner,                          ORDER DIRECTING CLERK OF COURT
                                                        TO SEND PETITIONER COPY OF
12          v.                                          MOTION TO DISMISS

13   WILLIAM BARR, et al.,
14                 Respondents.
15

16         Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

17 pursuant to 28 U.S.C. § 2241.

18         On May 15, 2020, Respondent filed a motion to dismiss the petition. (ECF No. 5). On

19 May 18, 2020, the Court received Petitioner’s notice of change of address. (ECF No. 8). On May
20 19, 2020, Respondent filed a certificate of service with the Court certifying that on May 19,

21 2020, a copy of the motion to dismiss was served on Petitioner by mail at his new FCI Mendota

22 address. (ECF No. 7).

23         On May 28, 2020, the Court received notice from Petitioner that he has not received any

24 responsive pleading from Respondent as of May 25, 2020. (ECF No. 9). It appears that the

25 motion to dismiss mailed on May 19, 2020 may have still been en route to Petitioner as of May

26 25, 2020. However, in an abundance of caution, the Court HEREBY ORDERS that:
27     1. The Clerk of Court is DIRECTED to send Petitioner a copy of Respondent’s motion to

28         dismiss (ECF No. 5);


                                                    1
              Case 1:20-cv-00348-SAB Document 10 Filed 05/29/20 Page 2 of 2


 1     2. Within twenty-one (21) days of the date of service of this order, Petitioner SHALL FILE

 2          an opposition or statement of non-opposition to the motion to dismiss; and

 3     3. Any reply to an opposition to the motion to dismiss shall be filed within seven (7) days

 4          after the opposition is filed in CM/ECF.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     May 29, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
